DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2017/0289570), hereinafter Zhou in view of Pham Van et al. (U.S. 2020/0021839), hereinafter Pham and Zhang et al. (“CE4-related: History-based Motion Vector Prediction”, JVET-K0104-V4, July 10-18, 2018). Zhou and Zhang were cited in the Applicant’s IDS dated 2/5/21. A copy of version 4 of the Zhang reference dated 7/14/18 has been attached. A copy was also filed by the Applicant as NPL on 7/27/21.

Regarding claims 1 and 12, Zhou discloses a method and computing device comprising: 
	one or more processors ([0047], [0116]); 
	memory coupled to the one or more processors ([0116]); and 
	a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform operations ([0116]) including: 
		acquiring a video bitstream including data associated with multiple encoded pictures ([0084]), each picture including multiple rows of coding tree units (CTUs) and each CTU including one or more coding units (CUs) ([0084] and [0024]); 
				while decoding the current row of CTUs: 
					for a current CU of the current row of CTUs to be decoded: 
				extracting a prediction mode from the video bitstream ([0084]); 
				constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on a plurality of motion vector predictors ([0084]-[0085]); 
				selecting, from the motion vector candidate list, a motion vector predictor ([0039] and [0084]); 
				determining a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor for decoding the current CU ([0084]).
	Zhou does not explicitly disclose resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded; maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table having been used for decoding at least one CU of the current row of CTUs; constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table; and updating the HMVP table based on the determined motion vector.

	resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded (Pham [0084]);
	maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table having been used for decoding at least one CU of the current row of CTUs (Pham [0005] and [0131]); 
	constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table (Pham [0078]); and 
	updating the HMVP table based on the determined motion vector (Pham [0005] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device taught by Zhou with the missing limitations as taught by Pham to increase video coding efficiency (Pham [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of increasing video coding efficiency.

	Zhou does not explicitly disclose wherein the updating the HMVP table based on the determined motion vector further includes: comparing the plurality of motion vector predictors in the HMVP table with the determined motion vector; in accordance with a comparison result that one of the plurality of motion vector predictors in the HMVP table is identical to the determined motion vector: removing the one identical motion vector predictor from the HMVP table; moving each of the motion vector predictors after the removed motion vector predictor forward in the HMVP table; and adding the determined motion vector as a newest one to the HMVP table.
	However, Zhang teaches wherein the updating further includes: 

	in accordance with a comparison result that one of the plurality of motion vector predictors in the HMVP table is identical to the determined motion vector (Zhang p. 3, fig. 3): 
	removing the one identical motion vector predictor from the HMVP table (Zhang fig. 3); 
	moving each of the motion vector predictors after the removed motion vector predictor forward in the HMVP table (Zhang p. 3, fig. 3); and 
	adding the determined motion vector as a newest one to the HMVP table (Zhang p. 3, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device taught by Zhou in view of Pham with the missing limitations as taught by Zhang to improve coding efficiency by keeping computational complexity very low (Zhang p. 6, section 4, Conclusion).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video coding efficiency.


Regarding claims 2 and 13, Zhou in view of Pham and Zhang teaches the method and computing device of claims 1 and 12, wherein the updating the HMVP table based on the determined motion vector further comprises: 
	in accordance with a determination that none of the plurality of plurality of motion vector predictors in the HMVP table is identical to the determined motion vector (Zhang p. 3, fig. 3 and 2 paragraphs under the figure): 
		removing an earliest motion vector predictor from the HMVP table when the HMVP table is full (Zhang p. 3, fig. 3 and 2 paragraphs under the figure); and 

	The same motivation for claim 1 applies to claims 2 and 13.

	Regarding claim 3, Zhou in view of Pham and Zhang teaches the method of claim 1, wherein the resetting the HMVP table comprises: setting a size of available motion vector predictors in the HMVP table to be zero (Zhou [0055] or Pham [0091]).
	The same motivation for claim 1 applies to claim 3.

	Regarding claims 4 and 14, Zhou in view of Pham and Zhang teaches the method and computing device of claims 1 and 12, wherein the prediction mode is one selected from the group consisting of an inter mode, a merge mode, a skip mode, an intra block copy (IBC) inter mode and an IBC merge mode (Zhou [0084]).

	Regarding claims 5 and 15, Zhou in view of Pham and Zhang teaches the method and computing device of claims 4 and 14, wherein the prediction mode is one of the inter mode, the IBC inter mode, and the IBC merge mode (Zhou [0084]) and the decoding the current CU further comprises: 
	recovering, from the video bitstream, a motion vector difference for the current CU (Zhou [0084]): 
	adding the motion vector difference and the selected motion vector predictor together as the determined motion vector (Zhou [0084]): and 
	decoding the current CU using the determined motion vector and a corresponding CU within a reference picture (Zhou [0084]).


	adding zero or more motion N vector predictors from spatially neighboring CUs and/or temporally collocated CUs of the current CU to the motion vector candidate list (Zhou [0036]): 
	adding zero or more history-based motion vector predictors from the HMVP table (Pham [0091])  to the motion vector candidate list until a current length of the motion vector candidate list reaches a first predefined threshold (Zhou [0036] and [0042]): and 
	adding zero or more zero-valued motion vector predictors to the motion vector candidate list until the current length of the motion vector candidate list equals to the first predefined threshold (Zhou [0036] and [0042]).
	The same motivation for claim 1 applies to claims 6 and 16.

	Regarding claims 7 and 17, Zhou in view of Pham and Zhang teaches the method and computing device of claims 4 and 14, wherein the prediction mode is one of the merge mode and the skip mode (Zhou [0084]) and the decoding the current CU further comprises: 
	using the selected motion vector predictor as the determined motion vector (Zhou [0084]); and 
	decoding the current CU using the determined motion vector and a corresponding CU within a reference picture (Zhou [0084]).

	Regarding claims 8 and 18, Zhou in view of Pham and Zhang teaches the method and computing device of claims 4 and 14, wherein, the prediction mode is one of the merge mode and the skip mode (Zhou [0084]) and the constructing the motion vector candidate list further comprises: 

	adding zero or more history-based motion vector predictors from the HMVP table (Pham [0091])  to the motion vector candidate list until a current length of the motion vector candidate list reaches a second predefined threshold (Zhou [0036] and [0042]); 
	adding zero or more pair-wise motion vector predictors to the motion vector candidate list until the current length of the motion vector candidate list equals to the second predefined threshold (Zhou [0036] and [0042]); and 
	adding zero or more zero-valued motion vector predictors to the motion vector candidate list until the current length of the motion vector candidate list equals to the second predefined threshold (Zhou [0036] and [0042]).
	The same motivation for claim 1 applies to claims 8 and 18.

	Regarding claims 9 and 19, Zhou in view of Pham and Zhang teaches the method and computing device of claims 1 and 12, wherein, when two or more rows of CTUs of the current picture being decoded are decoded in parallel, each row of CTUs has an associated HMVP table for storing a plurality of history-based motion vector predictors used for decoding the corresponding row of CTUs (Pham [0089]).
	The same motivation for claim 1 applies to claim 19.

	Regarding claim 10, Zhou in view of Pham and Zhang teaches the method of claim 9, wherein the two or more rows of CTUs of the current picture being decoded are decoded in parallel using wavefront parallel processing (Pham [0005]).
	The same motivation for claim 1 applies to claim 10.

	Regarding claim 11, Zhou in view of Pham and Zhang teaches the method of claim 1, further comprising: assigning a thread to the decoding of the current row of CTUs of the current picture being decoded such that different rows of CTUs of the current picture being decoded have different associated threads (Pham [0006]).
	The same motivation for claim 1 applies to claim 11.

	Regarding claim 20, Zhou in view of Pham and Zhang teaches a non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform operations (Zhou [0116]) including: acquiring a video bitstream including data associated with multiple encoded pictures, each picture including multiple rows of coding tree units (CTUs) and each CTU including one or more coding units (CUs); resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded; while decoding the current row of CTUs: maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table being used for decoding at least one CU of the current row of CTUs; for a current CU of the current row of CTUs to be decoded: extracting a prediction mode from the video bitstream; constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table; selecting, from the motion vector candidate list, a motion vector predictor; determining a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor for decoding the current CU; and updating the HMVP table based on the determined motion vector (claim 20 recites analogous limitations to claim 1 and is therefore rejected under the same premise, see claim 1 citations).
.

Response to Arguments
Applicant's arguments filed 2/22/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Zhou in view of Pham and Zhang.
	The Examiner’s new matter rejection is withdrawn based on the Applicant’s amendment to the independent claims. However, there is a new grounds of rejection because the scope of the independent claims has changed from “any CU” to a “first CU”. 

On pgs. 10-11 of the Applicant’s Response, the Applicant argues that based on a Federal Circuit case (Dynamic Drinkware, LLC v. Nat'l Graphics, Inc., 800 F.3d 1375 (Fed. Cir. 2015), hereinafter Dynamic Drinkware), the Examiner has not established a prima facie case of obviousness.
	The Examiner respectfully disagrees. Based on MPEP 211.05(I)(A), in order to be entitled to the benefit of the earlier filing date 7/18/2018, the Applicant’s provisional application must adequately support the subject matter of the claim, which in the previous amendment was “any CU”. On pgs. 2-3 of the non-final rejection dated 12/1/21, the Examiner detailed why there is no support in the Applicant’s Specification or the provisional application. Therefore, the Applicant’s previously amended “resetting before decoding any CU” limitation is not entitled to the 7/18/2018 date as the Applicant argues on p. 11 the Applicant’s Response. As a result, the provisional date of Lai was not necessary to establish that Lai is indeed prior art. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482